DETAILED ACTION
	This application has been examined. Claims 1-21 are pending.   
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    


Making Final
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.  
  The Examiner is maintaining the rejection(s) using the same grounds for rejection and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
 
The Applicant presents the following argument(s) [in italics]:
… Applicant submits that the Non-Final Office Action is improper at least because it did not examine the pending claims…   claim 1 is: executing, by a computing device, a network application under different configurations with a plurality of browser engines across a plurality of third-party cloud service providers… the Office Action does not appear to even assert that any combination of Heller, Malla and Pogrebinsky actually teach or suggest “executing ... a network application under different configurations with a plurality of browser engines across a plurality of third-party cloud service providers,”…
The Examiner respectfully disagrees with the Applicant. 

Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 1,21) executing the network application in each of the plurality of browser engines; (Heller-Figure 2,Paragraph 44, a user, using a browser runtime process 114, browses to a given site and the browser specified by the applicable redirection rules loads, Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring) 
Mathur disclosed (re. Claim 1,21) (b) determining, by the computing device, a metric indicative of performance of the network application based on execution of the network application or the plurality of browser engines, (Mathur-Paragraph 18, gathering metrics of virtual end-to-end scenarios of app use-cases, transactions, and requests and further gather performance metrics of each app ecosystems and technology layer for such processes enabling a holistic performance measurements of the metrics of the processes ) execution of the network application being under different configurations and with use of the plurality of browser engines, (Mathur-Paragraph 44, using abstracts with descriptors related to the configurations of the OS systems, web browsers, and carrier protocols for requests, calls, executions, and scheduler operations can be performed to launch apps in use case scenarios) and execution of the browser engines to execute or render the network application; (Mathur-Paragraph 49, enabling the performance engine to capture the performance metrics for different browsers, as supported for every OS/Browser combination available) 
(c) determining, by the computing device based at least in part on the metric, a
compatibility of the network application with the plurality of browser engines; (Mathur-Paragraph 45, the analytics engine automatically analyses and trends each performance metric captured. By doing this, improvement or regressions are identified and captured for every feature though the app development cycle, Paragraph 33, results compared across browsers, devices and operating systems immediately after tests are completed.) 
and
 	(e) determining, by the computing device, settings for the selected browser engine (Mathur-Paragraph 44, using abstracts with descriptors related to the configurations of the OS systems, web browsers, and carrier protocols for requests, calls, executions, and scheduler operations can be performed to launch apps in use case scenarios) based on a performance of the execution of the browser engine using the settings. (Mathur-Paragraph 45, the analytics engine automatically analyses and trends each performance metric captured. By doing this, improvement or regressions are identified and captured for every feature though the app development cycle, Paragraph 33, results compared across browsers, devices and operating systems immediately after tests are completed.) 
 
Pogrebinsky disclosed (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.(Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)

Pogrebinsky disclosed (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility. (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud )


The Applicant presents the following argument(s) [in italics]:
… nothing in this Office Action explains how these six disparate references can be combined by a person with ordinary skill in the art without resorting to undue experimentation that would be caused by such a complex combination of six disparate systems.”…
The Examiner respectfully disagrees with the Applicant. 
The prior art references are readily combinable without undue experimentation because they have overlapping disclosures regarding testing browser functionality on a cloud provider.  The Examiner notes wherein the practice of testing a browser using a browser engine is readily applicable to a plurality of different cloud providers. 


 
 
Priority
	The effective date of the claims described in this application is November 16, 2018.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-14,16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (USPGPUB 2014/0108496) further in view of Malla (USPGPUB 2016/0147641) further in view of Pogrebinsky (USPGPUB  2017/0006119) further in view of Belote (USPGPUB US 2015/0326562) further in view of Morris (US 2019/0147006) further in view of Mathur (USPGPUB 2018/0253373).
In regard to Claim 1
Heller Paragraph 16 disclosed a browser-switching architecture and application is a technical solution that provides web application continuity. This architecture and application can enable both individual users and enterprises, such as, but not limited to, businesses, governmental organizations, non-profit groups, universities and other entities, to direct specific web applications to specific web browsers, allowing tighter integration for application workflows, easing side-by-side web browser installation scenarios, and ensuring the integrity of web applications over time.
Heller disclosed (re. Claim 1) a method for identifying compatibility of a network application in different browser engines, (Heller- Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring) the method comprising:
(a)    receiving, by an automated tester of a device, identification of a network application to check for compatibility across a plurality of browser engines;(Heller-Paragraph 15,   tools to redirect an attempted browser navigation by redirecting the navigation to a rule-specified browser based upon the content requested in the navigation ) 
(b)    executing the network application in each of the plurality of browser engines; (Heller-Figure 2,Paragraph 44, a user, using a browser runtime process 114, browses to a given site and the browser specified by the applicable redirection rules loads, Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring) 
(c)    determining a compatibility of the network application with each of the plurality of browser engines; (Heller-Paragraph 40, browser `switching` that occurs between their current web browser (i.e., the originating application or starting browser) to a specified browser application based on the rule or rules being enforced, Paragraph 64, a software application or agent sometimes need to invoke, apply, and configure navigation rules for redirecting and controlling navigation to content such as web pages, web applications, and files )  and
(d)    selecting a browser engine from the plurality of browser engines based at least on the determined compatibility of the network application with each of the plurality of browser engines.(Heller-Paragraph 16, direct specific web applications to specific web browsers ) 
Heller disclosed (re. Claim 1,21) deploying, by the computing device, the network application with the determined browser for execution responsive to a request that corresponds to the determined browser. (Heller-Paragraph 136, a deployment module 604 that performs bidirectional communication with the administrative process 202 as the redirection/navigation control process 116 for the browser application 110 is configured , Paragraph 139, deployment module 604 can convey installer files needed to install the user interface 112, one or more browser applications 110, and a client-side redirection/navigation control process 116,Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )

While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) an automated tester of a device.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers based on execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, the selected settings being based on performance of the browser engine to execute the network application with use of the settings’.
While Heller substantially disclosed the claimed invention Heller  does not disclose (re. Claim 1) (b) determining, by the computing device, a metric indicative of performance of the network application based on execution of the network application or the plurality of browser engines, execution of the network application being under different configurations and with use of the plurality of browser engines, and execution of the browser engines to execute or render the network application;
(c) determining, by the computing device based at least in part on the metric, a
compatibility of the network application with the plurality of browser engines;
  and
(e) determining, by the computing device, settings for the selected browser engine based on a performance of the execution of the browser engine using the settings.

Malla Paragraph 38 disclosed the cross-browser web application testing tool may be stored in and/or run by the one or more servers.
Malla disclosed (re. Claim 1) an automated tester of a device.(Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 83, secure web application testing,  automated validation and script-less automation) 
Malla disclosed (re. Claim 1) execution of the network application on cloud service providers. (Malla-Paragraph 57,  a list 429 of execution modes in which the cross-browser web application testing tool 10A may operate ) 
Heller and Malla are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Malla into Heller.   The motivation for the said combination would have been to enable to comparing and evaluating web applications or web pages rendered by one or more web browsers relative to such web applications or web pages rendered by one or more other web browsers (e.g., to determine discrepancies, if any, between the transformations conducted by the various browsers).(Malla- Paragraph 33) 
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility.
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers based on execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines.

While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, the selected settings being based on performance of the browser engine to execute the network application with use of the settings’.
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) (b) determining, by the computing device, a metric indicative of performance of the network application based on execution of the network application or the plurality of browser engines, execution of the network application being under different configurations and with use of the plurality of browser engines, and execution of the browser engines to execute or render the network application;
(c) determining, by the computing device based at least in part on the metric, a
compatibility of the network application with the plurality of browser engines;
  and
(e) determining, by the computing device, settings for the selected browser engine based on a performance of the execution of the browser engine using the settings.

Pogrebinsky Paragraph 48 disclosed shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403. Shell 405 then loads native UI extensions 406, 407, 408 corresponding to cloud services 401-403, respectively. Shell 405 and cloud extensions 406-408 can be loaded, for example, from a locally hosted web page or from a remote web page hosted by one of the cloud services 401-403. Each of the cloud extensions 406-408 are adapted to connect to a cloud portal 409, 410, 411 for the corresponding cloud service 401-403.
Pogrebinsky disclosed (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.(Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)

Pogrebinsky disclosed (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility. (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud )

 Heller,Malla and Pogrebinsky are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Pogrebinsky into Heller-Malla.   The motivation for the said combination would have been to allow users to see resources and services coming from different clouds as if they came from one "integrated" or hybrid cloud.
Heller-Malla-Pogrebinsky disclosed (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) based on execution of the network application (Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 46, user may select two or more web browsers on a remote server 34 for cross-browser web application testing ,Paragraph 57,  a list 429 of execution modes in which the cross-browser web application testing tool 10A may operate )) on the plurality of third-party cloud service providers using the plurality of browser engines ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)
Pogrebinsky is determining compatibility of a plurality of browsers for use in the corresponding plurality of cloud services.
At the time of the effective filing date of the claimed invention it would have been obvious for Pogrebinsky to use the test results from Malla in order to determine compatibility of a specific browser for a specific cloud provider.

While Heller-Malla-Pogrebinsky substantially disclosed the claimed invention Heller-Malla-Pogrebinsky does not disclose (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.
Belote Paragraph 17 disclosed wherein a third-party application's user interface is implemented in HTML or other web-based technology and is rendered within an embedded browser of the client device 110.
Belote disclosed (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.(Belote-Paragraph 17, third-party application's user interface is implemented in HTML or other web-based technology and is rendered within an embedded browser of the client device 110.) 
Heller,Malla and Belote are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Belote into Heller-Malla.   The motivation for the said combination would have been to enable facilitating single sign-on to third-party applications without having to separately sign in to each application.  
Heller-Malla-Pogrebinsky disclosed (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud , Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403)  the selected settings being based on performance of the browser engine to execute the network application with use of the settings’  
While Heller-Malla-Pogrebinsky-Belote substantially disclosed the claimed invention Heller-Malla-Pogrebinsky-Belote does not disclose (re. Claim 1) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.
While Heller-Malla-Pogrebinsky  substantially disclosed the claimed invention Heller-Malla-Pogrebinsky  does not disclose (re. Claim 1,21) (b) determining, by the computing device, a metric indicative of performance of the network application based on execution of the network application or the plurality of browser engines, execution of the network application being under different configurations and with use of the plurality of browser engines, and execution of the browser engines to execute or render the network application;
(c) determining, by the computing device based at least in part on the metric, a
compatibility of the network application with the plurality of browser engines;
  and
(e) determining, by the computing device, settings for the selected browser engine based on a performance of the execution of the browser engine using the settings.

Morris Paragraph 277 disclosed wherein an employer, a bank, an insurance company, a retailer, a wholesaler, an auction service, a social media service, and/or a search service may identify a browser, user agent, and/or user agent client to be included in accessing and processing a resource. Alternatively or additionally, a user and/or administrator of a client node that accesses a service application may identify a browser, user agent, and/or user agent client to be included in accessing and processing a resource provided by the service application. Morris Paragraph 129 disclosed wherein an HTTP protocol service 513 and/or user agent 505 may detect a criterion in a header of an HTTP message, a request line, a status code, and the like. Logic to perform block 402 and/or block 406 may be included in logic for creating, modifying, sending, receiving, and/or otherwise processing MIME resource by a user agent 505 and/or a user agent client 501. For example, a content manager component 502, shown in a user agent 505, may detect parts of the multi-part MIME resource to route to suitable content handlers 515. The content manager 502 may include logic to detect a criterion in header in a part of the multi-part resource and/or in the content or resource of a specified MIME type. A criterion may be detected by logic in an application protocol service and/or a user agent in a message received from a service application.
Morris disclosed (re. Claim 1) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.( Morris- Paragraph 129,HTTP protocol service 513 and/or user agent 505 may detect a criterion in a header of an HTTP message…Paragraph 153,Paragraph 154, identify a criterion based on a metric for performance, power utilization, CPU utilization, Paragraph 156, a criterion that identifies a user agent client to present output based on the resource received in a response to the request ) 
Heller,Malla and Morris are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Morris into Heller-Malla.   The motivation for the said combination would have been to enable a user and/or various third-parties to identify a browser, user agent, and/or user agent client to be included in accessing and processing a resource.(Morris-Paragraph 277)

Heller Paragraph 16 disclosed directing specific web applications to specific web browsers.
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 1,21) (b)    executing, by the computing device responsive to the identification of the network application to check for compatibility across the plurality of browser engines of the plurality of third-party cloud service providers, (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) the network application in the plurality of browser engines and on the plurality of third-party cloud service providers; (Heller-Figure 2,Paragraph 44, a user, using a browser runtime process 114, browses to a given site and the browser specified by the applicable redirection rules loads, Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring)
 
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 1,21) (e)    determining, by the computing device, settings for the selected browser engine ( Malla-Figure 5B,  Paragraph 64, the user may specify one or more of a page load wait time, an implicit wait time, and a script wait time,  Paragraph 72, the cross-browser web application testing tool 10A may be operable to generate a pass flag (e.g., each check mark in the report 680) for each selected test field attribute of each selected test field of the web page rendered by the target web browser that equals a corresponding attribute of a corresponding test field within the web page rendered by the source browser )  and a third-party cloud service provider (Morris- Paragraph 129,HTTP protocol service 513 and/or user agent 505 may detect a criterion in a header of an HTTP message…Paragraph 153,Paragraph 154, identify a criterion based on a metric for performance, power utilization, CPU utilization, Paragraph 156, a criterion that identifies a user agent client to present output based on the resource received in a response to the request ) based on a performance of the execution of the browser engine on the third-party cloud service provider using  the settings.
 The Examiner notes wherein Malla Paragraph 38, Paragraph 46  disclosed wherein in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , and wherein user may select two or more web browsers on a remote server 34 for cross-browser web application testing.   
The Examiner notes wherein Malla does not explicitly disclose (re. Claim 1) testing execution of the browser engine on the third-party cloud service provider using  the settings.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results.
  	At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to substitute a third-party cloud service provider in lieu of the Malla remote server 34 for cross-browser web application testing.  The motivation for the said substitution would have been to achieve greater accuracy in the testing results with respect to execution of a browser engine on a specific cloud environment.
Heller disclosed (re. Claim 1,21) (d) selecting, by the computing device, a browser engine from the plurality of browser engines based at least on the determined compatibility of the network application; (Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )
Morris disclosed (re. Claim 1,21) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.( Morris- Paragraph 129,HTTP protocol service 513 and/or user agent 505 may detect a criterion in a header of an HTTP message…Paragraph 153,Paragraph 154, identify a criterion based on a metric for performance, power utilization, CPU utilization, Paragraph 156, a criterion that identifies a user agent client to present output based on the resource received in a response to the request ) 

While Heller-Malla-Pogrebinsky-Morris-Belote substantially disclosed the claimed invention Heller-Malla-Pogrebinsky-Morris-Belote does not disclose (re. Claim 1,21) (b) determining, by the computing device, a metric indicative of performance of the network application based on execution of the network application or the plurality of browser engines, execution of the network application being under different configurations and with use of the plurality of browser engines, and execution of the browser engines to execute or render the network application;
(c) determining, by the computing device based at least in part on the metric, a
compatibility of the network application with the plurality of browser engines;
  and
(e) determining, by the computing device, settings for the selected browser engine based on a performance of the execution of the browser engine using the settings.  

Mathur Paragraph 1 disclosed an automated testing method and system for measuring app performance in virtual cross-platform and cross-browser end-to-end use-case scenarios and for gathering comprehensive measurements of metrics of transactions executed therein
Mathur disclosed (re. Claim 1,21) (b) determining, by the computing device, a metric indicative of performance of the network application based on execution of the network application or the plurality of browser engines, (Mathur-Paragraph 18, gathering metrics of virtual end-to-end scenarios of app use-cases, transactions, and requests and further gather performance metrics of each app ecosystems and technology layer for such processes enabling a holistic performance measurements of the metrics of the processes ) execution of the network application being under different configurations and with use of the plurality of browser engines, (Mathur-Paragraph 44, using abstracts with descriptors related to the configurations of the OS systems, web browsers, and carrier protocols for requests, calls, executions, and scheduler operations can be performed to launch apps in use case scenarios) and execution of the browser engines to execute or render the network application; (Mathur-Paragraph 49, enabling the performance engine to capture the performance metrics for different browsers, as supported for every OS/Browser combination available) 
(c) determining, by the computing device based at least in part on the metric, a
compatibility of the network application with the plurality of browser engines; (Mathur-Paragraph 45, the analytics engine automatically analyses and trends each performance metric captured. By doing this, improvement or regressions are identified and captured for every feature though the app development cycle, Paragraph 33, results compared across browsers, devices and operating systems immediately after tests are completed.) 
and
 	(e) determining, by the computing device, settings for the selected browser engine (Mathur-Paragraph 44, using abstracts with descriptors related to the configurations of the OS systems, web browsers, and carrier protocols for requests, calls, executions, and scheduler operations can be performed to launch apps in use case scenarios)  based on a performance of the execution of the browser engine using the settings. (Mathur-Paragraph 45, the analytics engine automatically analyses and trends each performance metric captured. By doing this, improvement or regressions are identified and captured for every feature though the app development cycle, Paragraph 33, results compared across browsers, devices and operating systems immediately after tests are completed.) 
Heller,Malla and Mathur are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Mathur into Heller-Malla.   The motivation for the said combination would have been to enable gathering metrics of virtual end-to-end scenarios of mobile app use-cases and gather performance metrics of each app ecosystems and technology layer as used by mobile web apps, where the platform specific implementations differ in terms of the graphics stack, network stack, threading, IO, memory management. (Mathur-Paragraph 28)

Heller-Malla-Pogrebinsky-Morris-Belote-Mathur disclosed (re. Claim 1,21) deploying, by the computing device, the network application ((Heller-Paragraph 136, a deployment module) with the determined settings for execution (Mathur-Paragraph 44, using abstracts with descriptors related to the configurations of the OS systems, web browsers, and carrier protocols for requests, calls, executions, and scheduler operations can be performed to launch apps in use case scenarios)   responsive to a request that corresponds to the determined settings. (Heller-Paragraph 136, a deployment module 604 that performs bidirectional communication with the administrative process 202 as the redirection/navigation control process 116 for the browser application 110 is configured , Paragraph 139, deployment module 604 can convey installer files needed to install the user interface 112, one or more browser applications 110, and a client-side redirection/navigation control process 116,Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )

In regard to Claim 11
Claim 11 (re. system) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
In regard to Claim 21
Claim 21 (re. method) recites substantially similar limitations as Claim 1.  Claim 21 is rejected on the same basis as Claim 1.

In regard to Claim 2,12
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 2,12) wherein at least one of the plurality of browser engines comprises the client application including the embedded browser, the network application accessed via the embedded browser.(Belote-Paragraph 17, third-party application's user interface is implemented in HTML or other web-based technology and is rendered within an embedded browser of the client device 110.)

 In regard to Claim 3,13
 Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 3,13) wherein (b) further comprises identifying one or more third-party cloud service providers for executing the plurality of browser engines.( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.) responsive to a security compatibility identified between the plurality of browser engines and the one or more third-party cloud service providers. (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) 

In regard to Claim 4,14
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 4,14)  executing, by the computing device using a plurality of test conditions, (Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 46, user may select two or more web browsers on a remote server 34 for cross-browser web application testing) the plurality of browser engines with the network application on each of the one or more third-party cloud service providers. ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)

In regard to Claim 6,16
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 6,16) determining the compatibility of the network application based at least on the network application using one or more application programing interfaces (Heller-Paragraph 50, links from a specific enterprise application (e.g., MICROSOFT.TM. Outlook) must open in a specific browser application)   to a predetermined third-party cloud service provider. ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)
In regard to Claim 7,17
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 7,17)  wherein (c) further comprises determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility  (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) with each of the plurality of browser engines.(Malla-Paragraph 83, secure web application testing, detailed reporting, automated validation and script-less automation ) 

In regard to Claim 8,18
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 8,18) providing, by the automated tester, for display on a user interface of a display device, (Heller-Paragraph 148, the content requested in step 710 and evaluated in step 720 is displayed in the browser application 110 specified in the matching rule(s) )  a recommendation to use the selected browser engine for the network application.(Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on ) 
In regard to Claim 9,19
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 9,19) providing the recommendation to deploy the network application (Heller-Paragraph 136, a deployment module 604 that performs bidirectional communication with the administrative process 202 as the redirection/navigation control process 116 for the browser application 110 is configured , Paragraph 139, deployment module 604 can convey installer files needed to install the user interface 112, one or more browser applications 110, and a client-side redirection/navigation control process 116)  with the selected browser engine on a selected third-party cloud service provider. (Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )
In regard to Claim 10,20
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 10,20) providing the recommendation to execute the network application in a predetermined configuration of the selected browser engine. (Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )
 
Claims 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (USPGPUB 2014/0108496) further in view of Malla (USPGPUB 2016/0147641) further in view of Pogrebinsky (USPGPUB  2017/0006119) further in view of Belote (USPGPUB US 2015/0326562) further in view of Morris (US 2019/0147006) further in view of Mathur (USPGPUB 2018/0253373) further in view of Moorthi (USPGPUB 2012/0131591).
In regard to Claim 5,15
While Heller-Malla-Pogrebinsky-Morris-Belote substantially disclosed the claimed invention Heller-Malla-Pogrebinsky-Morris-Belote does not disclose (re. Claim 5,15) determining the compatibility of the network application based at least on a cost of executing the network application on one or more the plurality of browser engines on the one or more third-party cloud service providers.
Moorthi Paragraph 56 disclosed wherein translation costs can be determined based on compute resources and/or cycles required to complete, time required, and any other parameter on which a compute task can be analyzed. The cost of translation can be factored into the optimal distribution of any cloud compute task.  
Moorthi disclosed (re. Claim 5,15) determining the compatibility of the network application based at least on a cost of executing the network application on one or more the plurality of browser engines on the one or more third-party cloud service providers. (Moorthi-Paragraph 56,translation costs can be determined based on compute resources and/or cycles required to complete, time required, and any other parameter on which a compute task can be analyzed. The cost of translation can be factored into the optimal distribution of any cloud compute task.)   

Heller,Malla and Moorthi are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Moorthi into Heller-Malla.   The motivation for the said combination would have been to implement a clearing system to automatically analyze any received cloud compute task and determine attributes and/or constraints and produce a calculation of an optimal distribution of the cloud compute task.
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444